 



EXHIBIT 10.2
CREDIT AGREEMENT
          THIS CREDIT AGREEMENT (this “Agreement”), dated as of March 27, 2007
(the “Initial Closing Date”), is entered into by and among eXegenics Inc., a
Delaware corporation (“Borrower”), The Frost Group, LLC, a Florida limited
liability company (the “Frost Group”) and Acuity Pharmaceuticals, LLC, a
Delaware limited liability company formerly known as Acuity Pharmaceuticals,
Inc. (“Acuity”).
RECITALS
          WHEREAS, on January 11, 2007, the Frost Group entered into that
certain Master Agreement (the “Master Agreement”) with Acuity and Froptix
Corporation, a Florida corporation (“Froptix”), whereby the Frost Group, among
other things, agreed to extend up to a $7,000,000 line of credit to Acuity.
          WHEREAS, on March 27, 2007, Acuity and Froptix entered into a Merger
Agreement and Plan of Reorganization (the “Merger Agreement”) with Borrower and
certain of its subsidiaries, pursuant to which Borrower agreed (i) to assume the
obligations of Acuity under the Master Agreement and the Subordinated Note and
Security Agreement executed and delivered by Acuity in connection therewith (the
“Original Note”) and (ii) to enter into a credit agreement on substantially the
terms set forth in the Master Agreement (capitalized terms used but not defined
herein shall have the meanings ascribed to them in the Merger Agreement).
          WHEREAS, the Merger Agreement further provides that Borrower and the
Frost Group increase the amount of available borrowings under the Master
Agreement and Original Note to provide Borrower with a subordinated secured line
of credit (the “Line of Credit”) in the amount of $12,000,000 (the “Available
Amount”) on the terms set forth herein.
          NOW, THEREFORE, in consideration of the covenants, promises and
representations set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby expressly and mutually acknowledged,
and intending to be legally bound hereby, the parties hereto agree as follows:
ARTICLE I
LINE OF CREDIT
          Section 1.1. Assumption. Acuity hereby assigns, and Borrower hereby
assumes from Acuity, all rights and liabilities outstanding under the Master
Agreement and Original Note, whether for principal, accrued interest, expenses
and otherwise, and Borrower agrees to discharge all such liabilities in full;
provided that Borrower does not assume any liabilities of Acuity or Froptix
pursuant to Section 7.8 of the Master Agreement, and this Agreement shall in no
way affect or diminish such obligations or the rights of Borrower with respect
to such obligations. By executing a counterpart signature page to this
Agreement, Acuity agrees to this assignment and assumption, and represents and
warrants to Borrower and the Frost Group that

 



--------------------------------------------------------------------------------



 



there is no default under the Master Agreement or Event of Default (as defined
in the Original Note) under the Original Note as of the date hereof.
          Section 1.2. The Line of Credit. From time to time prior to the
Maturity Date (as defined in the Note (as hereafter defined)), subject to the
provisions below, the Frost Group shall make Advances (as hereafter defined) to
Borrower, which Borrower shall pay and may reborrow, so long as the aggregate
amount of Advances outstanding at any one time shall not exceed the Available
Amount.
          Section 1.3. Warrants. In consideration of the extension of credit
hereunder, Borrower will grant to the Frost Group one or more Warrants (the
“Warrants”), which warrants will be issued substantially in the form attached
hereto as Exhibit A, with an exercise price equal to the Parent Per Share Stock
Valuation (as defined in the Merger Agreement) and will provide such parties the
right to buy 333,400 shares of the Borrower’s common stock for each million
dollars committed by such party (including amounts loaned to Acuity prior to the
consummation of the transactions contemplated by the Merger Agreement and
assumed hereunder).
          Section 1.4. Note. The indebtedness of Borrower to the Frost Group
will be evidenced by an amended and restated subordinated note and security
agreement in substantially the form of Exhibit B (the “Note”). The original
principal amount of the Note will be $12,000,000; provided, however, that
notwithstanding the face amount of the Note, Borrower’s liability under the Note
shall be limited at all times to its actual indebtedness, principal, interest,
fees, charges, expenses and reasonable attorneys’ fees and costs and other
amounts, obligations, covenants and duties owing by Borrower to the Frost Group
(or any permitted assignee) of any kind and description (whether pursuant to or
evidenced by the Note or this Agreement), whether direct or indirect, absolute
or contingent, due or to become due, now existing or hereafter arising,
including Lender’s Expenses (collectively, the “Obligations”), in each case as
then outstanding hereunder and under the Note. As used herein, “Lender’s
Expenses” means all reasonable attorneys’ fees, costs and expenses incurred in
amending, enforcing or defending the Note (including fees and expenses of appeal
or review), including the exercise of any rights or remedies afforded under the
Note or under applicable law, whether or not suit is brought, whether before or
after bankruptcy or insolvency, including without limitation all fees and costs
incurred by the Frost Group in connection with the Frost Group’s enforcement of
its rights in a bankruptcy or insolvency proceeding filed by or against Borrower
or its property.
          Section 1.5. Use of Proceeds. Funds advanced under the Line of Credit
shall be used for working capital or general corporate purposes of Borrower.
          Section 1.6. Payment of Outstanding Amount. The aggregate Obligations
outstanding on the Maturity Date (as defined in the Note) shall be due and
payable on the Maturity Date in accordance with the terms of the Note.
          Section 1.7. Interest. Interest on the outstanding principal amount of
the Line of Credit shall accrue at a rate equal to ten percent (10%) per annum,
compounded quarterly (the “Interest Rate”), and shall be payable on the last day
of each calendar month until the repayment in full of all Obligations, the
termination of this Agreement and cancellation of the Note.

- 2 -



--------------------------------------------------------------------------------



 



          Section 1.8. Default Rate. Upon the Maturity Date, whether by
acceleration, demand or otherwise, and at the Frost Group’s option upon the
occurrence of any Event of Default (as defined in the Note) and during the
continuance thereof, the Note shall bear interest at a rate that shall be five
percent (5.0%) in excess of the Interest Rate but not more than the maximum rate
allowed by law (the “Default Rate”). The Default Rate shall continue to apply
whether or not judgment shall be entered on the Note. The Default Rate is
imposed as liquidated damages for the purpose of defraying the Frost Group’s
expenses incident to the handling of delinquent payments, but are in addition
to, and not in lieu of, the Frost Group’s exercise of any rights and remedies
hereunder or under applicable law, and any fees and expenses of any agents or
attorneys which the Frost Group may employ. In addition, the Default Rate
reflects the increased credit risk to the Frost Group of carrying a loan that is
in default. Borrower agrees that the Default Rate is a reasonable forecast of
just compensation for anticipated and actual harm incurred by the Frost Group,
and that the actual harm incurred by the Frost Group cannot be estimated with
certainty and without difficulty.
          Section 1.9. Subordination Agreement. On the date of this Agreement,
Borrower, the Frost Group and Horizon Technology Funding Company LLC, have
entered into a Amended and Restated Subordination Agreement, attached here to as
Exhibit C.
          Section 1.10. Advances. Borrower shall give the Frost Group prior
written notice not later than 3:00 p.m., Eastern time, on the third business day
prior to the date of any advance of credit pursuant to the Line of Credit
hereunder (an “Advance”). Any such notice shall be in the form of the Borrowing
Notice set forth as Exhibit D (the “Borrowing Notice”), shall be certified by
the president of Borrower, and shall set forth the aggregate amount of the
requested Advance. Upon receiving a request for an Advance to which Borrower is
entitled hereunder and under the Note, and provided there is no Event of Default
(as defined in the Note), the Frost Group shall make available to Borrower the
amount of the requested Advance by wire transfer of immediately available funds
to a bank account designated by Borrower on the third business day after receipt
of such Borrowing Notice.
          Section 1.11. Prepayment. Borrower may prepay the outstanding
Obligations under the Line of Credit at any time without premium or penalty.
Prepayments of all or any portion of the Obligations shall not reduce the
Available Amount, and funds may be reborrowed hereunder up to the Available
Amount, subject to the provision hereof and the Note.
          Section 1.12. Payment Application. Any and all payments on account of
the Obligations will be applied first to accrued and unpaid interest and second
to outstanding principal and other sums due hereunder. If Borrower makes a
payment or payments and such payment or payments, or any part thereof, are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or are required to be repaid to a trustee, receiver, or any other person under
any bankruptcy act, state, provincial or federal law, common law or equitable
cause, then to the extent of such payment or payments, the Obligations or part
thereof hereunder intended to be satisfied shall be revived and continued in
full force and effect as if said payment or payments had not been made.
          Section 1.13. Conditions to First Advance. The obligation of the Frost
Group to make the first Advance (which shall consist of the Borrower’s
assumption of obligations

- 3 -



--------------------------------------------------------------------------------



 



outstanding under the Master Agreement and Original Note assumed from Acuity
hereunder) shall be subject to the Frost Group’s receipt of the following
documents, each in form and substance satisfactory to the Frost Group:
          (a) This Agreement. This Agreement duly executed by Borrower and the
Frost Group.
          (b) Secured Subordinated Promissory Note. The Note duly executed by
Borrower.
          (c) Borrowing Notice. A completed Borrowing Notice required under
Section 1.10 hereof.
          (d) The Warrants. The Warrants duly executed by Borrower.
          (e) Borrower Secretary’s Certificate. The duly authorized Secretary of
Borrower shall have delivered a certified copy of Borrower’s Certificate of
Incorporation, and a certificate as to its Bylaws and resolutions adopted by its
board of directors authorizing this Agreement and the transactions contemplated
hereby.
          (f) Third-Party Consents. Borrower shall have procured all of the
third-party consents specified in the Schedule of Exceptions which are required
to be procured by Borrower before it can incur the indebtedness evidenced by the
Note, issue the Warrants, and otherwise commit itself to its obligations
hereunder.
          (g) Other Documents. Such additional documents as the Frost Group
reasonably may request.
          Section 1.14. Subsequent Advances. The obligation of the Frost Group
to make additional Advances shall be subject to the Frost Group’s receipt of a
completed Borrowing Notice and such additional documents as the Frost Group
reasonably may request and the absence of any Event of Default.
ARTICLE II
CLOSINGS
          Section 2.1. Initial Closing. The closing of this Agreement (the
“Initial Closing”) shall take place at the offices of Akerman Senterfitt, in
Miami, Florida, or at such other location(s) as the parties may agree commencing
at 9:00 a.m. local time on the Closing Date of the Merger Agreement (as defined
therein). At the Initial Closing:
          (a) Borrower shall deliver to the Frost Group a fully executed copy of
this Agreement, the Note, the Warrants and the other documents described in
Section 1.13.
          (b) The Frost Group shall deliver to Borrower a fully executed copy of
this Agreement.

- 4 -



--------------------------------------------------------------------------------



 



          Section 2.2. Subsequent Closings. The closing of any subsequent
advance under this Agreement shall take place at the offices of Akerman
Senterfitt, in Miami, Florida, or at such other location(s) as the parties may
agree commencing at 9:00 a.m. local time on the date set forth in the Borrowing
Notice (provided timely delivery of such Borrowing Notice to the Frost Group has
been made). At each such subsequent closing, the Frost Group shall have timely
received a completed Borrowing Notice and such additional documents as the Frost
Group reasonably may request.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF BORROWER
          Except as set forth on the Schedule of Exceptions delivered to the
Frost Group in connection with this Agreement (together with the Schedule of
Exceptions delivered to the Borrower in connection with this Agreement by the
Frost Group, the “Schedule of Exceptions”), Borrower represents and warrants to
each of the Frost Group as of the date of this Agreement as follows:
          Section 3.1. Organization and Standing. Borrower is a corporation duly
organized, validly existing and in good standing under the Laws of the State of
Delaware. Borrower has the requisite corporate power and authority to own and
operate its properties and assets, and to carry on its business as currently
conducted. Borrower is presently qualified to do business as a foreign
corporation in each jurisdiction in which the failure to be so qualified would
have a Material Adverse Effect with respect to Borrower. True and accurate
copies of Borrower’s Certificate of Incorporation (the “Borrower Certificate”),
Borrower’s By-laws (the “Borrower By-laws”), each as in effect as of the date
hereof have been delivered to the Frost Group and Acuity.
          Section 3.2. Corporate Power. Borrower has all requisite legal and
corporate and other power and authority to execute and deliver this Agreement
and to carry out and perform its other obligations hereunder.
          Section 3.3. Authorization. All corporate and other action on the part
of Borrower, and its officers and directors necessary for the (i) due
authorization, execution and delivery of this Agreement and (ii) performance of
all obligations of Borrower hereunder has been taken. This Agreement has been
duly executed by Borrower, and, assuming the due authorization, execution and
delivery by the other parties hereto, constitutes and will constitute a valid
and legally binding obligation of Borrower, except (i) as limited by Laws of
general application relating to bankruptcy, insolvency and the relief of debtors
and (ii) as limited by rules of Law governing specific performance, injunctive
relief or other equitable remedies and by general principles of equity.
          Section 3.4. Authorized Securities. The Warrants have been duly issued
and authorized and any share of Borrower Common Stock issued upon the exercise
thereof according to their respective terms, as applicable, will be duly and
validly issued, fully paid and non-assessable, free and clear of all Liens and
shall not be subject to preemptive or similar rights of stockholders.

- 5 -



--------------------------------------------------------------------------------



 



          Section 3.5. Subsidiaries. Other than its interest in Acuity and
Froptix, LLC, Borrower does not own or control, directly or indirectly, any
interest in any corporation, partnership, limited liability company,
association, other business entity or person. Borrower is not a participant in
any joint venture, partnership or similar arrangement. Borrower has not during
the period covered by the SEC Reports consolidated or merged with, acquired all
or substantially all of the assets of, or acquired the stock of or any interest
in any Person.
          Section 3.6. Capitalization.
               3.6.1. The authorized capital stock of Borrower on the date
hereof consists of 225,000,000 shares of Borrower Common Stock, of which
36,505,369 shares of Common Stock are issued and outstanding, and 10,000,000
shares of Borrower Preferred Stock, of which 4,000,000 are designated Borrower
Series A Preferred Stock and of which 30,000 are designated Series B Junior
Participating Preferred Stock pursuant to the Borrower Certificate as of the
date hereof. As of the date of this Agreement, 1,083,404 shares of Borrower
Series A Preferred Stock were issued and outstanding and convertible into
Borrower Common Stock on a one-for-one basis, and no shares of Borrower Series B
Preferred were issued or outstanding. The Borrower Common Stock and the Borrower
Preferred Stock have the rights, preferences, privileges and restrictions set
forth in the Borrower Certificate and under Delaware Law. All issued and
outstanding shares of Borrower’s capital stock have been duly authorized and
validly issued in compliance with applicable Laws, and are fully paid and
nonassessable and free and clear of Liens or third party rights and of any
restrictions on transfer, except for transfer restrictions of the federal and
state securities laws.
               3.6.2. There are no options, warrants, preemptive rights, rights
of first refusal, put or call rights or obligations or anti-dilution or other
rights to purchase or acquire from Borrower any of Borrower’s authorized and
unissued capital stock. Except as contemplated by this Agreement, there are
(i) no rights to have Borrower’s capital stock registered for sale to the public
in connection with the Laws of any jurisdiction, (ii) to the Borrower’s
knowledge, no agreements relating to the voting of Borrower’s voting securities
and (iii) no restrictions on the transfer of Borrower’s capital stock or other
equity securities, other than those arising under applicable securities Laws.
All outstanding shares, options and warrants were issued pursuant to a valid
registration statement filed with the SEC or an exemption from registration
under the Securities Act and have been issued in compliance with applicable
state securities Laws.
          Section 3.7. ~SEC Reports; Financial Statements. Borrower has duly
filed all required registration statements, reports, schedules, forms,
statements and other documents (including exhibits and all other information
incorporated by reference) required to be filed by it with the SEC under the
Exchange Act, including pursuant to Sections 13(a) or 15(d) thereof, for the two
years preceding the date hereof (the foregoing materials (together with any
materials filed by Borrower under the Exchange Act, whether or not required)
being collectively referred to herein as the “SEC Reports”) on a timely basis or
has received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act and the rules and regulations of the
SEC promulgated

- 6 -



--------------------------------------------------------------------------------



 



thereunder, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. The
financial statements of Borrower included in the SEC Reports comply in all
material respects with applicable accounting requirements and the rules and
regulations of the SEC with respect thereto as in effect at the time of filing.
Such financial statements have been prepared in accordance with GAAP, except as
may be otherwise specified in such financial statements or the notes thereto,
and fairly present in all material respects the financial condition, results of
operations and cash flows of Borrower as of the dates, and for the periods,
indicated therein, subject, in the case of unaudited statements, to normal,
year-end audit adjustments.
          Section 3.8. Absence of Changes. Since the date of the latest audited
financial statements included within the SEC Reports, except as disclosed in the
SEC Reports or in Schedule 6.8 of the Schedule of Exceptions or incident to the
transactions contemplated hereby or in connection with the Mergers, (i) there
has been no event, occurrence or development that, individually or in the
aggregate, has had or that would reasonably be expected to result in a Material
Adverse Effect on Borrower, (ii) Borrower has not incurred any material
liabilities, (iii) Borrower has not altered its method of accounting or the
identity of its auditors, except as disclosed in its SEC Reports, (iv) Borrower
has not declared or made any dividend or distribution of cash or other property
to its stockholders, in their capacities as such, or purchased, redeemed or made
any agreements to purchase or redeem any shares of its capital stock and
(v) Borrower has not issued any equity securities. Borrower has not taken any
steps to seek protection pursuant to any bankruptcy Law nor does Borrower have
any knowledge or reason to believe that its creditors intend to initiate
involuntary bankruptcy proceedings or any actual knowledge of any fact that
would reasonably lead a creditor to do so. Borrower is not Insolvent as of the
date hereof.
          Section 3.9. Sarbanes-Oxley Act. The Borrower and, to Borrower’s
knowledge, each of its officers and directors are in compliance with, and have
complied, in each case in all material respects, with the applicable provisions
of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) and the related
rules and regulations promulgated under or pursuant to the Exchange Act. Each
SEC Report containing financial statements that has been filed with or submitted
to the SEC by Borrower was accompanied by the certifications required to be
filed or submitted by the Borrower’s chief executive officer and/or chief
financial officer, as required, pursuant to the Exchange Act and, at the time of
filing or submission of each such certification, such certification was true and
accurate and complied in all material respects with the Exchange Act. Neither
Borrower nor, to Borrower’s knowledge, any of its executive officers has
received notice from any Governmental Authority challenging or questioning the
accuracy, completeness, form or manner of filing such certifications.
          Section 3.10. Internal Controls. Neither Borrower (including, to
Borrower’s Knowledge, any employee thereof) nor the Borrower’s independent
auditors has identified or been made aware of (A) any significant deficiency or
material weakness in the design or operation of internal controls utilized by
Borrower (other than a significant deficiency or material weakness that has been
disclosed to the Audit Committee of the Board of Directors of Borrower, and, in
the case of a material weakness, that has been disclosed as required in the SEC
Reports), (B) any fraud, whether or not material, that involves Borrower’s
management or other

- 7 -



--------------------------------------------------------------------------------



 



employees who have a significant role in the preparation of financial statements
or the internal controls utilized by Borrower or (C) any claim or allegation
regarding any of the foregoing (other than claims or allegations that have been
duly investigated and found not to involve any of the foregoing).
          Section 3.11. Material Contracts. A list of the oral and written
material agreements of Borrower are included as exhibits to the SEC Reports
(each, a “Borrower Material Agreement”). Borrower and to Borrower’s knowledge,
each other party thereto, has in all material respects performed all the
obligations required to be performed by them to date (or such non performing
party has received a valid, enforceable and irrevocable written waiver with
respect to its non performance), has received no notice of default and are not
in default (with due notice or lapse of time or both) under any Borrower
Material Agreement. Borrower has no knowledge of any breach or anticipated
breach by the other party to any Borrower Material Agreement.
          Section 3.12. Title to Properties and Assets; Liens. Borrower has good
and marketable title to its properties and assets, and has good title to all its
leasehold interests, in each case subject to no Lien, other than Permitted
Liens. With respect to the property and assets it leases, Borrower is in
compliance with such leases in all material respects and holds a valid leasehold
interest free of all Liens. Borrower’s properties and assets are in good
condition and repair in all material respects. Borrower does not currently own,
and has never owned, any real property.
          Section 3.13. Compliance with Other Instruments and Laws. Borrower is
not in violation or default of any provision of the Borrower Certificate or the
Borrower By-laws, each as amended and in effect on the date hereof. Borrower is
not in violation of, default under or breach of any provision of any agreement,
instrument, mortgage, deed of trust, loan, contract, commitment, judgment,
decree, order or obligation to which it is a party or by which it or any of its
properties or assets are bound, which violation, default or breach, individually
or in the aggregate, would or could reasonably be expected to have a Material
Adverse Effect on Borrower. Borrower is not in violation of any provision of any
federal, state or local statute, rule or governmental regulation, judgment,
injunction or decree of any governmental authority, which violation,
individually or in the aggregate, would or could reasonably be expected to have
a Material Adverse Effect on Borrower. The execution and delivery of this
Agreement by Borrower, and Borrower’s performance of and compliance with the
terms hereof, or the consummation of the Merger and the other transactions
contemplated hereby, will not result in any violation, breach or default, be in
conflict with or constitute, with or without the passage of time or giving of
notice, a default under any Borrower Material Agreement or any of the foregoing
provisions, require any consent or waiver under any Borrower Material Agreement
or any of the foregoing provisions (other than any consents or waivers that have
been obtained), result in the creation of any Lien upon any of the properties or
assets of Borrower, trigger any right of cancellation, termination or
acceleration under any Borrower Material Agreement or any of the foregoing
provisions, create any right of payment in any Person (except as contemplated
herein), or result in a Material Adverse Effect on Borrower.
          Section 3.14. Litigation. There is no action, suit, proceeding or
investigation pending or, to Borrower’s knowledge, threatened against or
affecting Borrower or any of their

- 8 -



--------------------------------------------------------------------------------



 



respective properties or rights before any court or by or before any
governmental agency. Borrower is party or subject to, and none of their
respective assets is bound by, the provisions of any order, writ, injunction,
judgment or decree of any Governmental Authority. There is no action, suit or
proceeding initiated by Borrower currently pending or which Borrower intends to
initiate.
          Section 3.15. Governmental Consents. No consent, approval or
authorization of or registration, qualification, designation, declaration or
filing with any governmental authority on the part of Borrower is required in
connection with the valid execution and delivery of this Agreement or the
consummation of any transaction contemplated hereby, except the qualification or
registration (or taking such action as may be necessary to secure an exemption
from qualification or registration, if available) of the offer, issuance and
sale of the shares of the Warrants and the securities of Borrower issuable upon
conversion or exercise of the Warrants under applicable federal and state
securities Laws.
          Section 3.16. Permits. Borrower has all franchises, permits, licenses,
and any similar authority necessary for the conduct of its business as now being
conducted by it. Borrower is not in default in any material respect under any of
such franchises, permits, licenses, or other similar authority. Borrower has
complied in all material respects with all federal, state or foreign Laws
applicable to its business.
          Section 3.17. Brokers or Finders. Borrower has not engaged any
brokers, finders or agents, and Borrower has not incurred, and neither will
incur, directly or indirectly, as a result of any action taken by Borrower or
any of its affiliates, any liability for brokerage or finders’ fees or agents’
commissions or any similar charges in connection with this Agreement and the
transactions contemplated hereby.
          Section 3.18. Tax Returns and Payments. Borrower has accurately
prepared and timely filed all United States income tax returns and all state and
municipal tax returns required to be filed by it, if any, has paid all taxes,
assessments, fees and charges owed by it (regardless of whether shown on any
such tax return) or has otherwise made adequate provision for the payment of all
taxes, assessments, fees and charges owed by it. Borrower has withheld or
collected from each payment made to each of its employees, the amount of all
taxes (including, but not limited to, federal income taxes, Federal Insurance
Contribution Act taxes and Federal Unemployment Tax Act taxes) required to be
withheld or collected therefrom, and has paid the same to the proper tax
receiving officers or authorized depositaries. Borrower has not been advised in
writing (a) that any of its returns have been or are being audited or (b) of any
deficiency in assessment or proposed adjustment to its federal, state or other
taxes. No assessment or proposed adjustment of Borrower’s United States income
tax or state or municipal taxes is pending. Borrower is not currently the
beneficiary of any extension of time within which to file any tax report or
return. No claim has been made by a Governmental Authority in a jurisdiction
where Borrower does not file reports and returns that it is or may be subject to
taxation by that jurisdiction. There are no Liens on any of the assets of
Borrower that arose in connection with the failure or alleged failure to pay any
tax. Borrower has withheld and paid all taxes required to have been withheld and
paid in connection with amounts paid or owing to any employee, creditor,
independent contractor or third party. Borrower has not waived any statute of
limitations in respect of taxes or agreed to any extension of time with respect
to a tax

- 9 -



--------------------------------------------------------------------------------



 



assessment or deficiency. Borrower has not entered into a closing agreement
pursuant to Section 7121 of the Code. Borrower has not made any payments in
connection with the transactions contemplated by this Agreement, or in
connection with a combination of the transactions contemplated by this Agreement
and any other event, that will be non-deductible under Code Section 280G or
subject to the excise tax under Code Section 4999 or that would give rise to any
obligation to indemnify any person for any excise tax payable pursuant to Code
Section 4999. Borrower is not a party to or bound by any tax allocation or tax
sharing agreement or has any current or potential obligation to indemnify any
other person with respect to taxes. Except for consolidated income tax
liabilities of any wholly-owned corporate subsidiaries it has owned since their
inception, Borrower does not have any liability for taxes of any person under
Treasury Regulations Section 1.1502-6 (or any corresponding provision of state,
local or foreign income tax Law), or as transferee, successor, by contract or
otherwise. References in this Section to Borrower include references to any and
all subsidiaries of Borrower that may affect its liability. Borrower has not
participated in any reportable transaction as contemplated in Treasury
Regulations Section 1.6011-4.
          Section 3.19. Employees. To Borrower’s knowledge, no employee of
Borrower, nor any consultant with whom Borrower has contracted, is in violation
of any term of any employment contract, noncompetition or proprietary
information agreement or any other agreement relating to the right of any such
individual to be employed by, or to contract with, Borrower or any judgment,
decree or order of any court or administrative agency under which it is subject.
Borrower has not received any notice alleging that any such violation has
occurred. Borrower is not in default with respect to any obligation to any of
its employees. No employee of Borrower is represented by any labor union or
covered by any collective bargaining agreement. There is no pending or, to
Borrower’s knowledge, threatened dispute involving Borrower and any employee or
group of its employees. Borrower has complied and is currently complying with
all applicable Laws relating to employment and employment practices, terms and
conditions of employment, and wages and hours, except for noncompliance that,
individually and in the aggregate, would not have a Material Adverse Effect on
Borrower.
          Section 3.20. Employee Benefit Plans.
               3.20.1. Schedule 6.20 of the Schedule of Exceptions sets forth a
correct and complete list of all Borrower Employee Benefit Plans. Each Borrower
Employee Benefit Plan, and its related documents, has been made available to
Froptix and Acuity. No Borrower Employee Benefit Plan is subject to Title IV of
ERISA, or Section 412 of the Code, is or has been subject to Sections 4063 or
4064 of ERISA, or is a multi-employer welfare arrangement as defined in
Section 3(40) of ERISA. Neither Borrower nor any ERISA Affiliate has any
obligation or liability, contingent or otherwise, under Title IV of ERISA with
respect to any “pension plan” as defined in Section 3(2) of ERISA. Neither
Borrower nor any of it ERISA Affiliates has ever participated in and has never
been required to contribute to any “multi employer plan,” as defined in
Sections 3(37)(A) and 4001(a)(3) of ERISA and Section 414(f) of the Code or any
“multiple employer plan” within the meaning of Section 210(a) of ERISA or
Section 413(c) of the Code. No Borrower Employee Benefit Plan provides for, nor
does Borrower or any of its subsidiaries have any liability for post-employment
life insurance or health benefit coverage for any participant or any beneficiary
of a participant, except as may be required

- 10 -



--------------------------------------------------------------------------------



 



under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended,
and at the expense of the participant or the participant’s beneficiary.
               3.20.2. The Borrower Employee Benefit Plans have been maintained
in all material respects in accordance with their terms and with all provisions
of ERISA, the Code (including rules and regulations thereunder) and other
applicable federal and state Laws and regulations. The exercise price of each
option to purchase or acquire from Borrower any of Borrower’s authorized and
unissued capital stock was intended to constitute a price which is equal to or
greater than the fair market value of the underlying shares on the date of
grant, as then determined in good faith by the Borrower board of directors.
               3.20.3. There are no pending actions, claims or lawsuits that
have been asserted or instituted against any Borrower Employee Benefit Plan, the
assets of any of the trusts under any Borrower Employee Benefit Plan or the
sponsor of any Borrower Employee Benefit Plan, or, to the knowledge of Borrower,
against any fiduciary or administrator of any Borrower Employee Benefit Plan
with respect to the operation of any Borrower Employee Benefit Plan (other than
routine benefit claims), nor does Borrower have any knowledge of facts that
could reasonably be expected to form the basis for any such claim or lawsuit.
               3.20.4. Neither will the execution and delivery of this Agreement
nor the consummation of the transactions contemplated herein (i) result in any
payment becoming due to any current or former employee, officer, director or
consultant of Borrower or any of its subsidiaries, (ii) increase any benefits
otherwise payable under any Borrower Employee Benefit Plan, (iii) result in the
acceleration of the time of payment or vesting of any rights with respect to any
such benefits under any Borrower Employee Benefit Plan or (iv) require any
contributions or payments to fund, or any security to secure, any obligations
under any Borrower Employee Benefit Plan. There are no Borrower Employee Benefit
Plans that, individually or collectively, could give rise to the payment of any
amount in connection with the transactions contemplated by this Agreement, or in
connection with a combination of the transactions contemplated by this Agreement
and any other event, that would not be deductible pursuant to the terms of
Section 280G of the Code.
               3.20.5. With respect to each Borrower Employee Benefit Plan
intended to qualify under Code Section 401(a) or 403(a), (i) the Internal
Revenue Service has issued a favorable determination letter, which has not been
revoked, that any such plan is tax-qualified and each trust created thereunder
has been determined by the Internal Revenue Service to be exempt from federal
income tax under Code Section 501(a); (ii) nothing has occurred which would
cause the loss of such qualification or exemption or the imposition of any
penalty or tax liability; (iii) no reportable event (within the meaning of
Section 4043 of ERISA) has occurred; (iv) there has been no termination or
partial termination of such plan within the meaning of Code Section 411(d)(3);
and (v) the present value of all liabilities under any such plan will not exceed
the current fair market value of the assets of such plan (determined using the
actuarial assumption used for the most recent actuarial valuation for such
plan).

- 11 -



--------------------------------------------------------------------------------



 



          Section 3.21. Obligations to Related Parties. There are no loans,
leases, agreements, understandings, commitments or other continuing transactions
between Borrower and any employee, officer, director or member of his or her
immediate family or stockholder of Borrower or member of his or her immediate
family or any person or entity that, directly or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with any
of the foregoing persons. To Borrower’s knowledge, none of such persons has any
direct or indirect ownership interest in any firm or corporation with which
Borrower is affiliated or with which Borrower has a business relationship, or
any firm or corporation that competes with Borrower, except in connection with
the ownership of stock of publicly-traded companies (but not exceeding 2% of the
outstanding capital stock of any such company). No employee, officer, director
or member of his or her immediate family or, to Borrower’s knowledge,
stockholder of Borrower or member of his or her immediate family or any person
or entity that, directly or indirectly through one or more intermediaries,
controls, is controlled by or is under common control with any of the foregoing
persons, is, directly or indirectly, interested in any material contract with
Borrower (other than such contracts as relate to any such person’s ownership of
capital stock or other securities of Borrower or employment by Borrower).
Borrower is not a guarantor or indemnitor of any Indebtedness of any other
Person.
          Section 3.22. Insurance. Borrower has in full force and effect general
commercial, fire and casualty insurance policies and insurance against other
hazards, risks and liabilities to persons and property to the extent and in the
manner customary for companies in similar businesses similarly situated and
sufficient in amount to allow it to replace any of its material properties or
assets that might be damaged or destroyed or sufficient to cover liabilities to
which Borrower may reasonably become subject.
          Section 3.23. Environmental and Safety Laws. Borrower is in compliance
with all applicable environmental Laws, rules and regulations except for
noncompliance that, individually or in the aggregate, would not or could not
reasonably be expected to have a Material Adverse Effect on Borrower. There is
no environmental litigation or other environmental proceeding pending or, to
Borrower’s knowledge, threatened, by any governmental regulatory authority or
others with respect to the business of Borrower. No state of facts exists as to
environmental matters or Hazardous Substances that involves the reasonable
likelihood of a material capital expenditure by Borrower or that may otherwise
have a Material Adverse Effect on Borrower. To Borrower’s knowledge, no
Hazardous Substances have been used, treated, stored or disposed of, or
otherwise deposited, in or on the properties owned or leased by Borrower in
violation of any applicable environmental Laws.
          Section 3.24. No Assets; No Liabilities. Except as specifically
disclosed in the SEC Reports, Borrower has the right to own (including without
limitation, tangible and intangible, personal and real property) and is not
involved in the operation of any business or property. Other than as
specifically disclosed in the SEC Reports and those liabilities related to this
Agreement set forth in the Schedule of Exceptions, Borrower has no direct or
indirect material liability, Indebtedness or obligation (including without
limitation, known or unknown, absolute or contingent, liquidated or unliquidated
or due or to become due) except relating to the transactions contemplated
hereby.

- 12 -



--------------------------------------------------------------------------------



 



          Section 3.25. Disclosure. All disclosures provided by Borrower are
true and correct in all material respects and do not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. To Borrower’s knowledge, no event or
circumstance has occurred or information exists with respect to Borrower or its
business, properties, operations or financial conditions, which, under
applicable Law, rule or regulation, requires public disclosure or announcement
by Borrower but which has not been so publicly announced or disclosed.
          Section 3.26. Trading Matters. The Borrower Common Stock is quoted on
the OTCBB. There is no action or proceeding pending or, to Borrower’s knowledge,
threatened against Borrower by Nasdaq or NASD, Inc. with respect to any
intention by such entities to prohibit or terminate the quotation of any such
securities on the OTCBB.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF LENDERS
          Except as set forth on the Schedule of Exceptions delivered to
Borrower in connection with this Agreement, each of the Frost Group represents
and warrants to Borrower as of the date of this Agreement as follows:
          Section 4.1. Capacity; Execution of Agreement. The Frost Group has all
requisite power, authority, and capacity to enter into this Agreement and to
perform the transactions and obligations to be performed by it hereunder. The
execution and delivery of this Agreement, and the performance by the Frost Group
of the transactions and obligations contemplated hereby have been duly
authorized by all requisite corporate action of the Frost Group. This Agreement
has been duly executed and delivered by the Frost Group and constitutes a valid
and legally binding agreement of the Frost Group, enforceable in accordance with
its terms, except as enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws, both state and
federal, affecting the enforcement of creditors’ rights or remedies in general
from time to time in effect and the exercise by courts of equity powers or their
application of principles of public policy.
          Section 4.2. Formation and Standing. The Frost Group is a limited
liability company duly formed, validly existing and in good standing under the
laws of the State of Florida. The Frost Group has the requisite power and
authority to own and operate its properties and assets, and to carry on its
business as currently conducted.
          Section 4.3. Power and Authority. The Frost Group has all requisite
legal and other power and authority to execute and deliver this Agreement and to
carry out and perform its other obligations hereunder.
          Section 4.4. Accredited Investor. The Frost Group is an “accredited
investor” as defined in Rule 501(a) of Regulation D promulgated under the
Securities Act.
          Section 4.5. Suitability and Sophistication. The Frost Group has
(i) such knowledge and experience in financial and business matters that it is
capable of independently

- 13 -



--------------------------------------------------------------------------------



 



evaluating the risks and merits of entering into this Agreement acquiring the
Warrants and (ii) independently evaluated the risks and merits of acquiring the
Warrants and has independently determined that the Warrants are a suitable
investment for it.
          Section 4.6. Brokers or Finders. The Frost Group has not engaged any
brokers, finders or agents, or incurred, directly or indirectly, any liability
for brokerage or finders’ fees or agents’ commissions or any similar charges in
connection with this Agreement and the transactions contemplated hereby.
ARTICLE V
MISCELLANEOUS
          Section 5.1. Survival of Representations and Warranties;
Indemnification.
          (a) The representations and warranties of Borrower and the Frost Group
contained in or made pursuant to this Agreement will survive the execution and
delivery of this Agreement and the Initial Closing, and for an additional
12 months subsequent to the Initial Closing, and with respect to the
representations and warranties of Borrower only, for the longer of an additional
12 months subsequent to any subsequent Advance and the time period during which
any Obligations are outstanding.
          (b) Borrower hereby agrees to indemnify and hold harmless the Frost
Group and, as applicable, its officers, directors, stockholders, agents and
representatives from and against any and all claims, demands, losses, damages,
expenses or liabilities (including reasonable attorneys’ fees) due to or arising
out of a material breach of any representation, warranty or covenant provided,
made or agreed to by Borrower hereunder or under the Note.
          (c) The Frost Group hereby agrees to indemnify and hold harmless
Borrower and, as applicable, its officers, managers, directors, stockholders,
members, agents and representatives from and against any and all claims,
demands, losses, damages, expenses or liabilities (including reasonable
attorneys’ fees) due to or arising out of a material breach of any
representation, warranty or covenant provided, made or agreed to by the Frost
Group hereunder.
          Section 5.2. Successors and Assigns. This Agreement is binding upon
and inures to the benefit of the parties and their successors and assigns.
Borrower may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Frost Group. The Frost Group may assign
its rights and obligations hereunder to an entity directly or indirectly
controlled by or under common control with the Frost Group.
          Section 5.3. Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, and all of
which together shall constitute one instrument.
          Section 5.4. Facsimile. A facsimile copy of an original written
signature shall be deemed to have the same effect as an original written
signature.

- 14 -



--------------------------------------------------------------------------------



 



          Section 5.5. Captions and Headings. The captions and headings used in
this Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
          Section 5.6. Notices. Unless otherwise provided herein, all notices,
requests, waivers and other communications made pursuant to this Agreement will
be in writing and will be conclusively deemed to have been duly given (i) when
hand delivered to the other party; (ii) upon receipt, when sent by facsimile to
the number set forth below or email to the address set forth below; (iii) five
business days after deposit in the U.S. mail, postage prepaid and addressed to
the other party at the address set forth below; or (iv) the next business day
after deposit with a national overnight delivery service, postage prepaid,
addressed to the parties as set forth below with next business day delivery
guaranteed. Each person making a communication hereunder by facsimile or email
will promptly confirm by telephone to the person to whom such communication was
addressed each communication made by it by facsimile or email pursuant hereto
but the absence of such confirmation will not affect the validity of any such
communication. A party may change or supplement the addresses given below, or
designate additional addresses for purposes of this Section 5.6, by giving the
other party written notice of the new address in the manner set forth above.
If to Borrower:
eXegenics Inc.
1250 Pittsford-Victor Road
Building 200, Suite 280
Pittsford, New York 14534
Attention: Chief Executive Officer
Phone: _239-561-8966
Facsimile: 239-561-8766
with a copy to:
Harris Beach PLLC
99 Garnsey Road
Pittsford, NY 14534
Attention: Thomas E. Willett
Phone: 585-419-8646
Facsimile: 585-419-8801
If to the Frost Group:
The Frost Group, LLC
4400 Biscayne Blvd.
15th Floor
Miami, FL 33137
Attention: Steven D. Rubin, Esq.
Phone: 305-575-6015
Facsimile: 305-575-6444

- 15 -



--------------------------------------------------------------------------------



 



with a copy to:
Akerman Senterfitt
One Southeast Third Avenue
27th Floor
Miami, FL 33131
Attention: Teddy D. Klinghoffer, Esq.
Phone: 305- 374-5600
Facsimile: 305-374-5095
          Section 5.7. Amendments and Waivers. Any term of this Agreement may be
amended and the observance of any term of this Agreement may be waived (either
generally or in a particular instance and either retroactively or
prospectively), only with the written consent of Borrower and the Frost Group.
          Section 5.8. Enforceability; Severability. The parties hereto agree
that each provision of this Agreement will be interpreted in such a manner as to
be effective and valid under applicable law. If one or more provisions of this
Agreement are nevertheless held to be prohibited, invalid or unenforceable under
applicable law, such provision will be effective to the fullest extent possible
excluding the terms affected by such prohibition, invalidity or
unenforceability, without invalidating the remainder of such provision or the
remaining provisions of this Agreement. If the prohibition, invalidity or
unenforceability referred to in the prior sentence requires such provision to be
excluded from this Agreement in its entirety, the balance of the Agreement will
be interpreted as if such provision were so excluded and will be enforceable in
accordance with its terms.
          Section 5.9. Governing Law. This Agreement shall be construed in
accordance with, and governed in all respects by, the laws of the State of
Florida.
          Section 5.10. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ITS RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY DEALINGS BETWEEN THE PARTIES
HERETO RELATING TO THE SUBJECT MATTER HEREOF. EACH OF THE PARTIES HERETO ALSO
WAIVES ANY BOND OR SURETY OR SECURITY UPON SUCH BOND THAT MIGHT, BUT FOR THIS
WAIVER, BE REQUIRED OF THE OTHER PARTY. THE SCOPE OF THIS WAIVER IS INTENDED TO
BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND
THAT RELATE TO THE SUBJECT MATTER OF THIS AGREEMENT, INCLUDING, BUT NOT LIMITED
TO, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW
AND STATUTORY CLAIMS. EACH OF THE PARTIES HERETO ACKNOWLEDGES THAT THIS WAIVER
IS A MATERIAL INDUCEMENT TO ENTER INTO THIS AGREEMENT. EACH OF THE PARTIES
HERETO HEREBY FURTHER ACKNOWLEDGES AND AGREES THAT EACH HAS REVIEWED OR HAD THE
OPPORTUNITY TO REVIEW THIS WAIVER WITH ITS RESPECTIVE LEGAL COUNSEL, AND THAT IT
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH SUCH LEGAL

- 16 -



--------------------------------------------------------------------------------



 



COUNSEL. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.
          Section 5.11. Further Assurances; Access. The Frost Group and Borrower
will from time to time and at all times hereafter make, do, execute, or cause or
procure to be made, done and executed such further acts, deeds, conveyances,
consents and assurances without further consideration, which may reasonably be
required to effect the transactions contemplated by this Agreement. Upon
reasonable written notice, Borrower shall afford the officers, employees and
authorized agents and representatives of the Frost Group reasonable access,
during normal business hours, to the offices, properties, books, records and
such additional financial and operating data and other information regarding the
assets, goodwill and business of the Borrower as the Frost Group may from time
to time reasonably request.
          Section 5.12. Entire Agreement. This Agreement and all exhibits hereto
and thereto constitute the entire agreement among the parties with respect to
the subject matter hereof and thereof and no party will be liable or bound to
any other party in any manner by any warranties, representations or covenants
except as specifically set forth herein or therein.
          Section 5.13. Delays or Omissions. No delay or omission to exercise
any right power or remedy accruing to any party under this Agreement, or upon
any breach or default of any other party under this Agreement, will impair any
such right, power or remedy of such non-breaching or non-defaulting party nor
will it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring; nor will any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any provisions or conditions of this Agreement, must be in writing and
will be effective only to the extent specifically set forth in such writing.
Except as otherwise set forth herein, all remedies, either under this Agreement
or by law or otherwise afforded to any party, will be cumulative and not
alternative.
          Section 5.14. Third Party Beneficiaries. This Agreement is intended
for the benefit of the parties hereto and their respective permitted successors
and assigns, and is not for the benefit of, nor may any provision hereof be
enforced by, any other person or entity.
          Section 5.15. Equitable Relief. The parties hereto recognize that, if
such party fails to perform or discharge any of its obligations under this
Agreement, any remedy at law may prove to be inadequate relief to the other
parties. Each party hereto therefore agrees that the other parties are entitled
to seek temporary and permanent injunctive relief and any other equitable remedy
a court of competent jurisdiction may deem appropriate in any such case.
          Section 5.16. No Strict Construction. The language used in this
Agreement is deemed to be the language chosen by the parties to express their
mutual intent, and no rules of strict construction will be applied against any
party.
          Section 5.17. Public Announcements. No public announcements shall be
made by any party hereto relating to the transactions contemplated by this
Agreement without the prior written consent of the Borrower and the Frost Group,
such consent not to be unreasonably

- 17 -



--------------------------------------------------------------------------------



 



withheld, except where required by applicable law; provided, however, that in
the event of such a legally required disclosure, the disclosing party will
consult with the other consenting party with respect to the text of such
disclosure and will provide the other consenting party with a copy of the
disclosure prior to its publication.
          Section 5.18. Expenses. Each party shall bear its own costs and
expenses in connection with the transactions contemplated hereby, except to the
extent that Lender’s Expenses shall be Obligations subject to the provisions
hereof.
          Section 5.19. Exhibits and Schedule of Exceptions. All exhibits,
annexes and schedules, including the Schedule of Exceptions, annexed hereto or
referred to herein are hereby incorporated in and made a part of this Agreement
as if set forth in full herein. A disclosure in any particular Schedule of the
Schedule of Exceptions or otherwise in this Agreement will be deemed adequate to
disclose another exception to a representation or warranty made herein if the
disclosure identifies the exception with reasonable particularity so that any
exception to any other Schedule is reasonably apparent.
[Signatures begin on next page.]

- 18 -



--------------------------------------------------------------------------------



 



     IN WITNESS THEREOF, this Agreement has been executed by the undersigned as
of the day, month and year first above written.

            eXegenics Inc.
      By:   /s/ John A. Paganelli         Name:   John A. Paganelli       
Title:   Interim Chief Executive Officer     

            The Frost Group, LLC
      By:   /s/ Steven D. Rubin         Name:   Steven D. Rubin        Title:  
Vice President     

            Acuity Pharmaceuticals, LLC
      By:   /s/ Dale R. Pfost         Name:   Dale R. Pfost        Title:  
President   

- 19 -



--------------------------------------------------------------------------------



 



         

EXHIBIT A
FORM OF WARRANT

C-1



--------------------------------------------------------------------------------



 



EXHIBIT B
NOTE

D-1



--------------------------------------------------------------------------------



 



EXHIBIT C
SUBORDINATION AGREEMENT

F-1



--------------------------------------------------------------------------------



 



EXHIBIT D
NOTICE OF BORROWING
The Frost Group, LLC
4400 Biscayne Blvd.
15th Floor
Miami, FL 33137
               RE: Notice of Borrowing
Date ___
Gentlemen:
          Pursuant to the terms of a Credit Agreement dated as of March ___,
2007 (“Credit Agreement”), we hereby request you to make an advance in the
amount of $___.
          This notice constitutes a reaffirmation by the undersigned that the
representations and warranties in the Credit Agreement are true, correct and
accurate in all material respects as if the date hereof was the Initial Closing
Date and a certification by the undersigned that it is in compliance with the
Credit Agreement and the Note in all material respects as of the date of this
Notice of Borrowing as if the date hereof was the Initial Closing Date.
          Capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Credit Agreement.

            Very truly yours,

eXegenics Inc.
      By:           Name:           Title:        

I-1